Conley Byrd, Justice. Appellant Frank Nall appeals from a circuit court order denying his petition for relief under our Criminal Procedure Rule 1. Nall was tried by the court on one of several charges for receiving stolen property and was found guilty. The other charges were not pursued. In his petition and his testimony, Nall alleged that he requested, in fact demanded, a jury trial, which demand was ignored in violation of his constitutional rights. No record was made at the trial. In addition to his testimony, the court heard the contrary testimony of his then counsel and the special judge, and found that appellant had intelligently waived his right to a jury trial. We find fhat the record fully supports the action of the circuit court. Affirmed.